                Case
AO 245C (Rev. )   4:00-cr-50054-BAF
                     Amended                           ECF
                             Judgment in a Criminal Case       No. 391, PageID.1579 Filed 09/11/20
                                                                                               (NOTE: Page     1 of 6with Asterisks (*))
                                                                                                      Identify Changes
                     Sheet 1




                                        UNITED STATES DISTRICT COURT
                                                          &BTUFSO%JTUSJDUPG.JDIJHBO
                                                                                             6(&21'
              UNITED STATES OF AMERICA                                      )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                                                                            )   Case Number: 00-cr-50054-01
                      James Dwight Lewis                                    )
                                                                                USM Number: 28192-039
                                                                            )
Date of Original Judgment:             06/08/2012                               Kimberly Stout
                                       (Or Date of Last Amended Judgment)
                                                                            )   Defendant’s Attorney
                                                                            )




THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
✔
G was found guilty on count(s)       1s, 3s and 4s of the First Supersding Indictment
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                         Offense Ended            Count

21 U.S.C. 846                           Conspiracy to Distribute Cocaine                                                   09/2000       1s



21 U.S.C. 841(a)(1) and                 Possession with Intent to Distribute Cocaine                                   08/15/2000        3s
(b)(1) (A)(iii)


18 U.S.C. 922(g)                        Felon in Possession of Firearm                                                 08/15/2000        4s


       The defendant is sentenced as provided in pages 2 through                6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G
✔ Count(s) 1 & 2 of the Indictment                    ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 09/09/2020
                                                                                Date of Imposition of Judgment

                                                                                 s/Bernard A. Friedman
                                                                                Signature of Judge
                                                                                 Bernard A. Friedman, U.S. District Judge
                                                                                Name and Title of Judge
                                                                                 09/11/2020
                                                                                Date
               CaseAmended
AO 245C (Rev. )  4:00-cr-50054-BAF                ECF
                              Judgment in a Criminal Case    No. 391, PageID.1580 Filed 09/11/20 Page 2 of 6
                     Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         2     of          6
DEFENDANT: James Dwight Lewis
CASE NUMBER: 00-cr-50054-01

                                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
**TIME SERVED.




✔
G      The court makes the following recommendations to the Bureau of Prisons:
If necessary, the BOP may delay release up to 14 days to quarantine the defendant in-custody, if appropriate.



✔
G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G      at                                 G     a.m.     G    p.m.       on                                     .

       G      as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G      before 2 p.m. on                                            .

       G      as notified by the United States Marshal.

       G      as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                          to

at                                                     with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNITED STATES MARSHAL
               CaseAmended
AO 245C (Rev. )  4:00-cr-50054-BAF                ECF
                              Judgment in a Criminal Case    No. 391, PageID.1581 Filed 09/11/20 Page 3 of 6
                     Sheet 3 — Supervised Release                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page        3       of         6
DEFENDANT: James Dwight Lewis
CASE NUMBER: 00-cr-50054-01
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
7 years of supervised release on Counts 1s, 3s and 4s to run concurrently

The Court waives any costs of supervision due to the defendant's lack of ability to pay.




                                                 MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance.
. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
. G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
        UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
. G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
. G You must comply with the requirements of the Sex Offender Registration and Notification Act (86&, et seq.) as
        directed by the probation officer, the Bureauof Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
        reside, work, area student, or were convicted of a qualifying offense.(check if applicable)
. G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
               CaseAmended
AO 245C (Rev. )  4:00-cr-50054-BAF                ECF
                              Judgment in a Criminal Case    No. 391, PageID.1582 Filed 09/11/20 Page 4 of 6
                     Sheet 3D — Supervised Release                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment—Page         4      of         6
DEFENDANT: James Dwight Lewis
CASE NUMBER: 00-cr-50054-01


                                       SPECIAL CONDITIONS OF SUPERVISION

7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQWKHKRPHFRQILQHPHQWSURJUDPIRUDSHULRGRIBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
7KHFRVWRIHOHFWURQLFPRQLWRULQJLVZDLYHG

7KHGHIHQGDQWVKDOOPDNHPRQWKO\SD\PHQWVRQDQ\UHPDLQLQJEDODQFHRIWKH
UHVWLWXWLRQILQHVSHFLDODVVHVVHPHQW
DWDUDWHDQGVFKHGXOHUHFRPPHQGHGE\WKH3UREDWLRQ'HSDUWPHQWDQGDSSURYHGE\WKH&RXUW

    7KHGHIHQGDQWVKDOOQRWLQFXUDQ\QHZFUHGLWFKDUJHVRURSHQDGGLWLRQDOOLQHVRIFUHGLWZLWKRXWWKHDSSURYDORIWKHSUREDWLRQRIILFHU
    , unless the defendDQt is in compliance with the payment schedule

7KHGHIHQGDQWVKDOOSURYLGHWKHSUREDWLRQRIILFHUDFFHVVWRDQ\UHTXHVWHGILQDQFLDOLQIRUPDWLRQ

7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQDSURJUDPDSSURYHGE\WKH3UREDWLRQ'HSDUWPHQWIRUPHQWDOKHDOWKFRXQVHOLQJ
,IQHFHVVDU\

  ✔
7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQDSURJUDPDSSURYHGE\WKH3UREDWLRQ'HSDUWPHQWIRUVXEVWDQFHDEXVHZKLFKSURJUDPPD\
LQFOXGHWHVWLQJWRGHWHUPLQHLIWKHGHIHQGDQWKDVUHYHUWHGWRWKHXVHRIGUXJVRUDOFRKRO
         ✔
,IQHFHVVDU\


$GGLWLRQDO7HUPVRI6SHFLDO&RQGLWLRQV

 1) Zero Tolerance.

 2) You must work full time (at least 40 hours per week) at a lawful type of employment, as approved by the probation
 office. The probation officer is to evaluate the legitimacy of the defendant’s employment.
               CaseAmended
AO 245C (Rev. 09/19)   4:00-cr-50054-BAF                ECF
                              Judgment in a Criminal Case     No. 391, PageID.1583 Filed 09/11/20 Page 5 of 6
                     Sheet 5 — Criminal Monetary Penalties                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page        5      of             6
DEFENDANT: James Dwight Lewis
CASE NUMBER: 00-cr-50054-01
                                           CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment           5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS           $ 300.00              $ 0.00                           $ 0.00                        $ 0.00                   $ 0.00


G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                             Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                             $                          0.00         $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for         G fine         G restitution.
     G the interest requirement for the       G fine          G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
               CaseAmended
AO 245C (Rev. 09/19)   4:00-cr-50054-BAF               ECF
                              Judgment in a Criminal Case    No. 391, PageID.1584 Filed 09/11/20 Page 6 of 6
                     Sheet 6 — Schedule of Payments                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment — Page      6      of         6
DEFENDANT: James Dwight Lewis
CASE NUMBER: 00-cr-50054-01

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 300.00                due immediately VSHFLDODVVHVVPHQW , balance due

          G not later than                                      , or
          G in accordance with G C,             G D,     G      E, or    G F below; or
B    G Payment to begin immediately (may be combined with               G C,      G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                               Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                        Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
